BILLINGS, Chief Judge.
Defendant Dean E. Nicholson was jury-tried and convicted in Phelps County in 1972 of violating the insufficient funds check statute [§ 561.470, RSMo 1969]. He was sentenced to two years imprisonment but execution of the sentence was suspended by the trial judge and he was placed on probation.
Defendant’s postconviction motion to vacate the sentence and judgment, charging ineffective assistance of counsel because a timely motion for new trial was not filed, was denied by the trial court. We affirmed the action of the trial court but on transfer to the supreme court it was held that defendant was “in custody” within the meaning of Rule 27.26, V.A.M.R., and could maintain a motion under that rule. The court concluded defendant had not had effective assistance of counsel and ordered his sentence and judgment vacated and that he be permitted to file a motion for a new trial. Nicholson v. State, 524 S.W.2d 106 (Mo. banc 1975).
Thereafter, defendant filed his motion for a new trial. The trial court overruled the motion but then failed to grant allocution, impose sentence, and render judgment. Because of these omissions there is not an appealable judgment, we have no jurisdiction, and this appeal is premature.
Accordingly, defendant’s appeal is dismissed.
All concur.